State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered:    February 23, 2017               106527
                                                        107322
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JEREMIAH HERBERT,
                    Appellant.
________________________________


Calendar Date:   January 12, 2017

Before:   Peters, P.J., Egan Jr., Rose, Devine and Aarons, JJ.

                              __________


     Gail B. Rubenfeld, Monticello, for appellant.

      James R. Farrell, District Attorney, Monticello (Meagan K.
Galligan of counsel), for respondent.

                              __________


Peters, P.J.

      Appeals (1) from a judgment of the County Court of Sullivan
County (LaBuda, J.), rendered December 19, 2013, convicting
defendant upon his plea of guilty of the crime of criminal sale
of a controlled substance in the third degree, and (2) by
permission, from an order of said court, entered January 6, 2015
in Sullivan County, which denied defendant's motion pursuant to
CPL 440.10 to vacate the judgment of conviction, without a
hearing.

      Defendant was charged with criminal sale of a controlled
substance in the third degree (two counts) and criminal
possession of a controlled substance in the third degree (two
counts). Following the denial of his motion to suppress
                              -2-                106527
                                                 107322

statements made to police and physical evidence seized upon his
arrest, defendant pleaded guilty to one count of criminal sale of
a controlled substance in the third degree in satisfaction of the
charges and purportedly waived his right to appeal. In
accordance with the plea agreement, County Court sentenced
defendant as a second felony offender to eight years in prison to
be followed by two years of postrelease supervision. Defendant's
subsequent CPL article 440 motion to vacate the judgment of
conviction was denied without a hearing. He now appeals from the
judgment of conviction and, by permission, from the order denying
his motion to vacate.

      Initially, we find that defendant's waiver of the right to
appeal was not valid. During the plea colloquy, County Court
failed to adequately convey "that the right to appeal is separate
and distinct from those rights automatically forfeited upon a
plea of guilty" (People v Lopez, 6 NY3d 248, 256 [2006]; see
People v Bradshaw, 18 NY3d 257, 264 [2011]; People v Lemon, 137
AD3d 1422, 1423 [2016], lv denied 27 NY3d 1135 [2016]; People v
Blackmon, 122 AD3d 1071, 1072 [2014], lv denied 24 NY3d 1218
[2015]). Although defendant executed a detailed written waiver,
there was no attempt by the court to "ensure that defendant
understood the content or consequences of the appeal waiver"
(People v Williams, 132 AD3d 1155, 1155 [2015], lv denied 27 NY3d
1157 [2016]; accord People v Gonzalez, 138 AD3d 1353, 1354
[2016]; see People v Lemon, 137 AD3d at 1423; People v Ritter,
124 AD3d 1133, 1134 [2015]).

      Because the appeal waiver is invalid, defendant is not
precluded from challenging County Court's denial of his
suppression motion. Nevertheless, we find no merit in his claim
that the statements he made to police and the physical evidence
seized upon his arrest should have been suppressed because the
arresting officer lacked probable cause to arrest him. "Even if
an arresting officer lacks personal knowledge sufficient to
establish probable cause, the arrest will be lawful if the
officer acts upon the direction of or as a result of
communication with a superior or fellow officer or another police
department provided that the police as a whole were in possession
of information sufficient to constitute probable cause to make
                              -3-                106527
                                                 107322

the arrest" (People v Taylor, 134 AD3d 1165, 1169 [2015]
[internal quotation marks, brackets and citations omitted], lv
denied 26 NY3d 1150 [2016]; accord People v Ramirez-Portoreal, 88
NY2d 99, 113 [1996]; see People v Carter, 140 AD3d 1394, 1395
[2016], lv denied 28 NY3d 969 [2016]). Here, probable cause was
established by defendant's sale of heroin to an undercover
officer on the day before his arrest (see People v Stroman, 106
AD3d 1268, 1269-1270 [2013], lv denied 21 NY3d 1046 [2013];
People v Perez, 47 AD3d 1071, 1072-1073 [2008]). The arresting
officer testified that, although he had no personal knowledge of
defendant's activities at the time of the drug transaction, he
was present at the scene. "While it would have been better
practice to elicit direct evidence of a communication between the
officers, the suppression court was not precluded from drawing
the inference from the circumstantial evidence presented" that
the information regarding the drug transaction had been conveyed
to the arresting officer (People v Ramirez-Portoreal, 88 NY2d at
114; see People v Darby, 287 AD2d 300, 300 [2001], lv denied 97
NY2d 753 [2002]). Accordingly, the arrest of defendant was
lawful, and County Court properly denied defendant's motion to
suppress (see People v Ramirez-Portoreal, 88 NY2d at 114; People
v Taylor, 134 AD3d at 1169-1170; People v Garcia, 131 AD3d 732,
734 [2015], lv denied 27 NY3d 997 [2016]).

      We do, however, agree with defendant that his guilty plea
was not knowing, voluntary and intelligent because County Court
failed to advise him of the rights that he was waiving by
pleading guilty (see Boykin v Alabama, 395 US 238, 243 [1969];
People v Tyrell, 22 NY3d 359, 365 [2013]; People v Proper, 133
AD3d 918, 919 [2015]). Although defendant's challenge to the
plea was not preserved through an appropriate postallocution
motion (see People v Conceicao, 26 NY3d 375, 382 [2015]; People v
Sommers, 140 AD3d 1537, 1538 [2016], lv denied 28 NY3d 974
[2016]), we exercise our interest of justice jurisdiction to
reverse the judgment (see People v Mones, 130 AD3d 1244, 1245
[2015]; People v Klinger, 129 AD3d 1115, 1116-1117 [2015]).
"While there is no mandatory catechism required of a pleading
defendant, there must be an affirmative showing on the record
that the defendant waived his or her constitutional rights"
(People v Lowe, 133 AD3d 1099, 1100 [2015] [internal quotation
                              -4-                106527
                                                 107322

marks, brackets and citations omitted]; see People v Tyrell, 22
NY3d at 365-366; People v Mones, 130 AD3d at 1245; People v
Klinger, 129 AD3d at 1116-1117).

      Here, County Court made no effort to explain the
consequences of a guilty plea, making only a passing reference to
them by asking defendant if anyone was forcing him to give up his
"right[] to [a] jury trial" (see People v Mones, 130 AD3d at
1245-1246; People v Klinger, 129 AD3d at 1117; compare People v
Proper, 133 AD3d at 919). The court further failed to establish
that defendant had consulted with his counsel about the
trial-related rights that he was forfeiting by pleading guilty or
the constitutional consequences of a guilty plea, "instead making
a vague inquiry into whether defendant had spoken to defense
counsel" (People v Klinger, 129 AD3d at 1117) or had any
questions of his counsel regarding his "rights," "the plea
bargain, the trial and anything else that [was] important to
[him]" (see People v Lowe, 133 AD3d at 1101; People v Mones, 130
AD3d at 1245; People v Klinger, 129 AD3d at 1117). With no
affirmative showing on the record that defendant understood and
waived his constitutional rights when he entered the guilty plea,
the plea was invalid and must be vacated (see People v Lowe, 133
AD3d at 1101; People v Klinger, 129 AD3d at 1117; People v
Vences, 125 AD3d 1050, 1051 [2015]).

      Finally, we reject defendant's contention that County Court
erred in denying his CPL article 440 motion without a hearing.
Inasmuch as defendant's claim that he was deprived of his right
to testify before the grand jury can be determined on the record
and was reviewable on direct appeal, County Court properly denied
the motion without a hearing (see CPL 440.10 [2] [b]; People v
Jones, 101 AD3d 1482, 1483 [2012], lv denied 21 NY3d 1017 [2013];
People v Chiacchiarini, 91 AD3d 1118, 1119 [2012], lv denied 19
NY3d 863 [2012]; People v Lagas, 49 AD3d 1025, 1026 [2008], lvs
denied 10 NY3d 859, 866 [2008]).

     Egan Jr., Rose, Devine and Aarons, JJ., concur.
                              -5-                  106527
                                                   107322

      ORDERED that the judgment is reversed, as a matter of
discretion in the interest of justice, and matter remitted to the
County Court of Sullivan County for further proceedings not
inconsistent with this Court's decision.

     ORDERED that the order is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court